The plaintiff in error was convicted in the county court of Custer county on a charge of selling *Page 257 
intoxicating liquor, to wit, one pint bottle of whisky, and his punishment fixed at a fine of $200 and confinement in the county jail for a period of two months.
The appeal in this case was filed in this court on the 26th day of September, 1929. No briefs have been filed on behalf of the plaintiff in error, and no appearance was made for oral argument.
Upon a careful examination of the record we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.